Citation Nr: 0012793	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability secondary to the service connected residuals of a 
gunshot wound to the right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran has active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim for service 
connection for a bilateral hip disability secondary to the 
service connected residuals of a gunshot wound to the right 
foot.  


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
current bilateral hip disability.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral hip disability secondary to the service connected 
residuals of a gunshot wound to the right foot is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
i.e., whether the claimed condition is etiologically linked 
to a service-connected disability, competent medical evidence 
in support of the claim is required for the VA to find the 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran claims that he has a bilateral hip disability, 
which is a result of his service-connected residuals of a 
gunshot wound to the right foot.  Rating decisions of record 
confirm that the veteran has been service connected for 
residuals of a gunshot wound to the right foot since 1972.  
The VA examined the veteran in March 1997 and February 1998.  
A bilateral hip disability was not found on either 
examination.  VA outpatient treatment records dated January 
1994 to December 1998 do not show a diagnosis of a bilateral 
hip disability.  The VA comprehensive physical examination, 
dated March 1999, does not show a bilateral hip disability.  
The veteran has not reported that there are outstanding 
records that demonstrate a bilateral hip disability or 
connection between a bilateral hip disability and his 
service-connected residuals of a gunshot wound to the right 
foot.  

The Board notes that the veteran's January 1999 testimony is 
the only evidence linking a bilateral hip disability with the 
service-connected residuals of a gunshot wound to the right 
foot.  The veteran, however, is a layperson with no medical 
training or expertise, and his contentions by themselves do 
not constitute competent medical evidence of a nexus between 
a bilateral hip disability and his service-connected 
residuals of a gunshot wound to the right foot.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the absence 
of competent medical evidence establishing the existence of a 
bilateral hip disability or the necessary link, the claim of 
entitlement to service connection for a bilateral hip 
disability as secondary to the service-connected residuals of 
a gunshot wound to the right foot is not well grounded.  

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded.  As such, there is no additional duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.  


ORDER

Entitlement to service connection for a bilateral disability 
as secondary to the service-connected residuals of a gunshot 
wound to the right foot is denied.  




		
	L. M. BARNARD
	Acting Board of Veterans' Appeals

 

